IN THE SUPREME COURT OF TEXAS

                                 No. 06-0215

   IN RE  MARINER HEALTH CARE OF NASHVILLE INC., INDIVIDUALLY AND/OR D/B/A
                       MARINER HEALTH OF NORTH DALLAS

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for emergency stay, filed March  17,  2006,  is
granted.   The order styled Order  Granting  Plaintiffs'  Motion  to  Compel
Production of Incident Reports for Billie Beall and  All  Residents  of  the
Facility during Beall's Residency, dated February 27, 2006, in Cause No. 03-
09382-G, styled Teresa Beall, individually  and  as  Representative  of  the
Estate of Billie Hugh Beall, deceased;  Diane  Beall;  Sondra  Davis;  Onita
Beall and Margaret Ann Beall v. Mariner  Health  Care  of  Nashville,  Inc.,
individually and/or d/b/a Mariner Health of  North  Dallas,  Mariner  Health
Care, Inc.; MHC Texas Holding Company; and Mariner Health  Care  Management,
individually and/or d/b/a Mariner Health Care, in the 134th  District  Court
of Dallas County, Texas, is stayed pending further order of this Court.


            Done at the City of Austin, this March 31, 2006.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk